internal_revenue_service p o box cincinnati oh date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil cc d xx dear we have considered your request dated date for advance approval of your grant-making program under sec_4945 of the internal_revenue_code our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called b b was established to encourage research that contributes to the public understanding of educating high achieving students from lower-income families by providing one-time grant to graduate students whose dissertations related to your foundation’s work c the fellowship recipients will be selected from advanced doctoral students enrolled in graduate degree programs who have completed all pre-dissertation requirements and who have not previously received d a scholarship from you you will award approximately five fellowships during the first year of the program the exact number of the fellowship will depend on the number and qualifications of the applicants you expect to receive approximately application each year each fellowship_grant will consist of one-time award of x dollars which may be used for a period of not less than nine months and up to months b the fellowship program is intended to provide support for students for completing the final requirement for earning their graduate degree at sec_170 a i educational_institution after the student’s dissertation proposal have been accepted the fellowship fund award is first applied to cover a fellow’s outstanding tuition and fees owned to the institution and must be used only to cover the cost of the student’s tuition fees books room and board research fees and other expenses associated with writing a dissertation and completing his degree the primary selection criteria for the fellowship shall include but not be limited to i ii iii iv v the applicant’s academic ability and achievement the dissertation’s potential contribution to the understanding of educating high-achieving lower-income students the quality of the proposal with regard to items methodology scope theoretical framework and grounding in the relevant scholarly literature the feasibility of the project and the likelihood that the applicant will execute the work within the proposed timeframe and the applicant’s financial need you will develop a rubric which gives the greatest weight to the first criterion the second third and four criteria described above will then be weighted equally the fifth criterion unmet financial need will be determined by your foundation‘s staff upon review of a financial need assessment and consideration of any other financial aid the applicant expects to receive the program staff will tabulate reviewer rankings to determine the highest -rated applications eliminating applications determined not qualified to receive a fellowship reviewers will meet then to review applications and rank applicants the staff will tabulate a final review and make recommendations to the board which will vote to approve or disapprove the staffs recommendation applications will be sought from students in a variety of disciplines including but not limited to education sociology economics psychology and statistics and psychometric you will provide information and distribute application materials to deans at graduate schools of education economics and sociology across the united_states deans will be asked to notify faculty and graduates students about the awards on your website graduate students at u s institutions who have completed their pre- dissertation work may submit their applications directly to the foundation at the time the fellowships are awarded all recipients must be enrolled as doctoral degree candidates in good academic standing at educational institutions meeting the requirements of sec_170 of the code you may enter into agreements with independent organizations scholarship consultants that will assist your foundation in promoting the program contacting universities with relevant information on the program designing and processing the applications and evaluating the eligibility of applicants at this time you have not entered into any agreements with third parties and plans to handle the selection process in-house all such scholarship consultants will be separate corporate entities that are completely unrelated to your foundation none of the employees officers or directors of the scholarship consultants will be employees officers or directors of your foundation or disqualified persons with respect to your foundation the fixed fee paid to the scholarship consultants for the services provided to your foundation will be set in accordance with standard rates for similar consulting and management services provided to other organizations scholarship consultants will work directly with your foundation on all major policy and program decisions you will responsible for approving all aspects of program design promotion award selection and allocation as part of the selection process for your fellowship program you may enlist either an independent selection committee composed of five individuals with relevant educational expertise or authorize your foundation staff to review and evaluate all eligible applications for recommendation to your board_of directors of award recipient scholarship consultant may identify qualified individuals to serve as panelists on the selection committee of the fellowship program and may provide training sessions for the panelists in all cases your board_of director will make the final selection of the fellowship recipients you do no discriminate on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin all fellowships are required to be awarded on an objective and nondiscriminatory basis no fellowship will be awarded to your founder creator officers board members or staff or their families or to any disqualified_person with respect your foundation as defined sec_4946 of the code or for a purpose that is inconsistent with the purpose set forth in sec_170 of the code each fellow selected will be required to enter into a fellowship agreement with your foundation which will set for the terms of the fellowship after this agreement is executed payments will be made to the fellow’s graduate institution each term for up to a total of three terms depending on the expected completion of the fellow’s dissertation any unused funds will be transferred back to you if you learn that all or any part of the funds from a fellowship award are being diverted from its intended purpose you will take all reasonable appropriate steps to recover the funds and or to ensure restoration of the directed funds to the purpose of the fellowship you will send the fellow a certified letter requesting a refund of such fund reasonable and appropriate steps will be taken to follow-up on this request this would include legal action if deemed appropriate under the circumstances with regard to individuals eligible to apply for a fellowship you agree to maintain records as follows e you will maintain all information used to evaluate the qualifications of potential grantees indefinitely but for a minimum of five years beyond the completion of the grant if the applicant receives the fellowship for nonrecipients you will maintain such information for five years you will maintain records that identify grantees and the amount and purpose of each grant including copies of the award letter an electronic database is also maintained which tracks the award amount date and other payment information e e you will maintain indefinitely but for a minimum of five years following the completion of the grant copies of transcripts annual reports and any other correspondence between the fellow and the foundation sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request in addition we have determined that grants made under your procedures are excludable from the gross_income of recipients subject_to the limitations provided by sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above lois lerner director exempt_organizations enclosure notice sincerely yours
